Citation Nr: 1010379	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left medial 
femoral chondyle with traumatic arthritis, currently rated as 
10 percent disabling.

2.  Entitlement to an initial disability rating of 10 percent 
for service-connected left knee mild laxity prior to August 
18, 2009.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for cervical and lumbar 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1981.  The Veteran also had a period of ACDUTRA from 
August 25, 1987 to September 5, 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2005, the Veteran presented testimony before a 
Decision Review Officer (DRO).  In December 2008, the Veteran 
presented testimony at a personal hearing conducted at the 
Waco RO before the undersigned who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  Transcripts of these personal hearings are in 
the Veteran's claims folder.

In April 2009, the Board remanded the matters on appeal to 
obtain private treatment records, Social Security 
Administration (SSA) records, and to afford the Veteran VA 
examinations.  In June and July 2009, SSA and private 
treatment records from D.G. were associated with the claims 
file.  In August 2009, VA examinations were obtained with 
regard to the claims for the service-connected left knee and 
for bilateral carpal tunnel syndrome, which as will be 
discussed below, are adequate upon which to base a 
determination.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's April 2009 remand 
with regard to the issues of increased ratings and service 
connection for bilateral carpal tunnel syndrome.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

The issue of entitlement to service connection for cervical 
and lumbar disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected residuals of a fracture of the left 
medial femoral chondyle with traumatic arthritis is not 
productive of flexion limited to 60 degrees or x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  

2.  Service-connected left knee mild valgus is productive of 
no more than slight lateral instability.  

3.  Bilateral carpal tunnel syndrome has not been shown to be 
causally or etiologically related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for a evaluation in excess of 10 percent 
disabling for the residuals of a fracture of the left medial 
femoral chondyle with traumatic arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5260 
(2009).

2.  The criteria for a 10 percent evaluation for left knee 
mild valgus laxity have been met effective from August 29, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5257 (2009).

3.  Bilateral carpal tunnel syndrome was not incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted a claim for an increased 
rating for his left knee in August 2003.  The Veteran was 
sent a letter in October 2003 which stated that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating an increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The letter advised the Veteran what information and 
evidence would be obtained by VA, namely, records like VA 
medical records and records from other Federal agencies.  The 
letter also informed him what information and evidence must 
be submitted by him, namely, enough information for the RO to 
request records from the sources identified by the Veteran.  
The notice also provided examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Specifically, the Veteran was 
informed in the letter that the evidence may be a statement 
from his doctor, physical and clinical findings, or the 
results of any laboratory tests or x-rays.  These notice 
requirements were provided before the initial adjudication of 
the claim in June 2004, and therefore there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was not informed until a 
letter sent in May 2008 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in June 2008 and 
October 2009 supplemental statements of the case (SSOCs), and 
therefore any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board acknowledges that the Veteran was not provided 
specific information about assigning effective dates.  
However, since the RO continued the 10 percent disability 
rating at issue here for the Veteran's service-connected 
residuals of a fracture of the left medial femoral chondyle 
with traumatic arthritis, and the Board has concluded that 
the preponderance of the evidence is against assigning a 
higher rating for that issue, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.

With regard to the claim for service connection for carpal 
tunnel syndrome, the Board finds that the VCAA duty to notify 
was satisfied by a letter sent to the Veteran in October 
2003.  The letter addressed all of the notice elements and 
was sent prior to the initial unfavorable decision by the AOJ 
in June 2004.  In this case, the fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim for an increased rating for the left 
knee, including service treatment, VA, private, and SSA 
records, and by affording VA examinations.  Concerning this, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
With regard to the increased rating claims, the Board finds 
that the most recent VA examination obtained in August 2009 
is adequate, as it was based on a physical examination and 
provides medical information needed to address the rating 
criteria relevant to this case.  In particular, it contains 
range of motion and laxity findings and addresses the impact 
of the Veteran's left knee on his employment and daily life.  
With regard to the claims for bilateral carpal tunnel 
syndrome, the Board finds it is adequate as it considers all 
of the relevant evidence of record and addresses the 
relationship between the in-service symptomatology and the 
Veteran's current findings.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  The Board concludes the 
Veteran was provided the opportunity to meaningfully 
participate in the adjudication of the claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left medial 
femoral chondyle with traumatic arthritis, currently rated as 
10 percent disabling.

2.  Entitlement to an initial disability rating of 10 percent 
for service-connected left knee mild laxity prior to August 
18, 2009.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
criteria provide for a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

The Veteran's service-connected residuals of a fracture of 
the left medial femoral chondyle with traumatic arthritis of 
the left knee is currently rated as 10 percent disabling 
pursuant to Diagnostic Codes 5010-5260.  In an October 2009 
rating decision, which was during the pendency of this 
appeal, the Veteran was granted a 10 percent rating for mild 
valgus laxity of the left knee under Diagnostic Code 5257 
effective August 18, 2009.  This grant was based on a finding 
of mild laxity with valgus stress during the August 2009 VA 
examination.  Because this matter arises from the appeal for 
an increased rating for service-connected residuals of a 
fracture of the left medial femoral chondyle with traumatic 
arthritis of the left knee, the Board will consider whether 
the Veteran is entitled to a 10 percent rating prior to 
August 18, 2009, or a higher rating for mild valgus laxity of 
the left knee.  

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to a higher rating for his service-connected 
residuals of a fracture of the left medial femoral chondyle 
with traumatic arthritis of the left knee pursuant to 
Diagnostic Codes 5010-5260.  The Veteran's left knee is not 
productive of flexion limited to 30 degrees or x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  

During his March 2004 VA examination, the Veteran reported 
that his knee was painful especially when walking and that he 
used a cane and brace.  Upon examination, the left lower 
extremity had good alignment.  The knee was not swollen and 
the collateral and cruciate ligaments and the patella were 
stable.  Movement was from 0 to 130 degrees both actively and 
passively.  The examiner did not identify a McMurray's sign.  
X-rays showed mild medial compartment joint space narrowing.  
The orthopedist reported that no notable abnormality was 
seen.  

In November 2005, the Veteran reported that his left knee was 
painful everyday with occasional swelling.  Upon examination, 
his left knee was normal appearing with no swelling.  It was 
tender laterally with no deformities.  Range of motion did 
not produce any weakness, fatigue, or incoordination.  
Flexion was 0 to 130 degrees with pains medially and 
laterally at 130 degrees, minus 10 degrees secondary to pain.  
Extension was to 0 degrees with pains laterally and medially.  
His medial and lateral collateral ligaments were stable as 
were anterior and posterior cruciate ligaments.  

Most recently during his August 2009 VA examination, the 
Veteran reported that his knee locked and when ambulating it 
popped and was painful.  He also stated that he had swelling 
when he stands for long periods of time or walks long 
distances.  There were no periods of flare-ups.  He used a 
cane and brace for stability.  

Physical examination showed a left limping gait with a cane.  
Range of motion was 0 to 130 degrees without crepitus.  He 
complained of mediofemoral condyle pain throughout the range 
of motion and was tender along the mediofemoral condyle.  
There was no effusion or instability to varus stress, but 
mild laxity with valgus stress.  Lachman's was negative.  
There were no additional limitations following repetitive use 
or flare-ups.  There was no effect of incoordination, 
fatigue, weakness, or lack of endurance on joint effusion.  
X-rays showed mild degenerative changes of the medial 
compartment with narrowing minimally.  

As shown above, the evidence of record did not more nearly 
approximate the criteria for a higher rating under 38 C.F.R. 
§§ 4.7, 4.71a Diagnostic Codes 5010-5260.  Additionally, as 
the record contains no evidence showing that the Veteran is 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  Thus, the Board finds that the current 10 percent 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for the residuals of a fracture 
of the left medial femoral chondyle with traumatic arthritis 
of the left knee under 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Codes 5010-5260. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left knee is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of such 
symptomatology as pain, swelling, and difficulty walking.  
The Board acknowledges that the March 2004 VA examiner 
reported that there was additional pain with increased use 
and reported flare-ups with weather changes.  The examiner 
estimated that based on the Veteran's description of pain, 
that the Veteran's arc of movement would decrease by 20 to 25 
degrees.  The examiner added that fatigue weakness, flare-
ups, and lack of endurance following repetitive use were less 
important than pain.  The examiner did not think the Veteran 
had incapacitating episodes of pain in the past twelve 
months.  However, the effect of this symptomatology is 
contemplated in the currently assigned 10 percent disability 
evaluation.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Indeed, even subtracting 20 to 25 degrees of flexion, the 
Veteran's left knee does not more nearly approximate the 
criteria for even a 0 percent rating under Diagnostic Code 
5260.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
Veteran's service-connected left knee.  38 C.F.R. §§ 4.7, 
4.71a Diagnostic Code 5010-5260.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

In his regard, the Veteran was noted to have some instability 
in an April 2003 private treatment record of Dr. T.B.  As 
noted above, the Veteran's was granted a 10 percent rating 
for mild valgus laxity effective from August 18, 2009.  
Because the examiner described the laxity as mild and there 
is no evidence that the Veteran has moderate instability, the 
evidence of record does not more nearly approximate the 
criteria for a higher rating.  38 C.F.R. §§ 4.7, 4.71a 
Diagnostic Code 5257.  However, as there is evidence of some 
instability in April 2003, the Board finds that a 10 percent 
rating for slight instability is warranted effective from the 
date of the Veteran's claim for an increase under Diagnostic 
Code 5257.  

After considering the other diagnostic codes, the Board finds 
that a rating is not warranted under Diagnostic Code 5256 as 
left knee ankylosis was not shown.  Further, there was no 
indication that the Veteran had cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint or cartilage, semilunar, removal of, 
symptomatic as related to his service-connected left knee for 
a rating under Diagnostic Codes 5258 or 5259.  Additionally, 
the left knee was not shown to have extension limited to 10 
degrees for a rating under Diagnostic Code 5261.  Lastly, 
there was no evidence of tibia or fibula impairment or genu 
recurvatum related to the Veteran's service-connected left 
knee for a rating under Diagnostic Codes 5262 or 5263.  
38 C.F.R. § 4.71a.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
left knee so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his left knee reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria, 38 C.F.R. § 4.71a Diagnostic 
Codes 5257, and 5010-5260 reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and 
the assigned schedular evaluation is therefore adequate.  
Moreover, the Veteran has not contended that his service-
connected left knee has caused frequent periods of 
hospitalization or marked interference with his employment 
and such is not shown by the evidence of record.  The Board 
finds it significant that the Veteran has been found to be 
disabled by the SSA for his non-service connected back 
problems since February 1990.  Moreover, the August 2009 VA 
examiner noted that the Veteran's service-connected left knee 
would not affect his ability to maintain gainful employment 
as an aircraft mechanic other than kneeling without knee pads 
which might be painful.  The Board notes that this does not 
indicate marked inference with employment.  For these 
reasons, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral carpal tunnel syndrome.  The service treatment 
records contained a January 1971 entry which noted that the 
Veteran hyperextended his left wrist three years before and 
had frequent wrist sprains.  The provisional diagnosis was 
left wrist drop secondary to hyperextension injury.  Another 
January 1971 entry stated that the Veteran had sprained 
wrists and that he had chronic problems with his left wrist 
since school.  A September 1972 record contained a 
provisional diagnosis of left wrist ganglion and recurrent 
sprains.  X-rays showed a bone island on the distal radius.  
Additionally, in April 1973, the Veteran was found to have 
trauma to his right wrist after getting his right thumb 
caught while bowling.  Importantly, there were no findings 
pertaining to the Veteran's wrists on his December 1980 
examination and report of medical history taken at the time 
of his separation from service.  Moreover, there were no 
findings pertaining to his wrists on his September 1984 
examination and report of medical history, nor were there any 
complaints or findings on his April 1987 examination and 
report of medical history.  Lastly, there were no wrist 
complaints made at the time of his September 1987 car 
accident.  Thus, although the Veteran had complaints 
pertaining to his wrists while in service, he stopped 
complaining of such in approximately 1973 and reported no 
wrist related symptomatology for the remainder of his 
service. 

After the Veteran's separation from service, he complained of 
occasional pain in both wrist joints during his August 1988 
VA examination.  However, he had full range of motion and no 
pain on examination.  An x-ray was normal.  Thereafter, SSA 
records contained an August 1993 record from Dr. R.S.S. 
wherein the Veteran reported that for some time he has had 
numbness in both hands and pain in both elbows, left greater 
than right.  He stated that this has been aggravated over the 
years by his work.  The diagnosis was carpal tunnel 
entrapment.  

Regarding the claim for entitlement to service connection for 
carpal tunnel syndrome, the Board notes that the first 
finding of such was in 1993, approximately 12 years after his 
separation from service in 1981.   A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board notes that although the post-
service records date from 1987, the first finding of carpal 
tunnel syndrome was not until 1993.  Moreover, the Veteran's 
wrists were specifically evaluated during his August 1988 VA 
examination, but his wrists were found normal to clinical and 
x-ray examination.  As previously noted, there were no 
findings pertaining to his wrists in his 1987 records.  As 
such, it does not appear that the Veteran's current diagnosis 
of bilateral carpal tunnel syndrome manifested during his 
service from January 1970 to January 1981 or during his 
service from August 25, 1987, to September 5, 1987.  

Additionally, in April 2009, the Board remanded the claim in 
part to afford him a VA examination.  After reviewing the 
claims file, the examiner opined that bilateral carpal tunnel 
syndrome was less likely than not secondary to his time in 
service.  The examiner commented that he found no treatment 
for any type of carpal tunnel syndrome in the service 
treatment records.  The Veteran was treated for wrist 
sprains, but had no symptomatology related to median nerve 
compression at that time.  

The Board affords the examiner's opinion great probative 
value.  The opinion was based on a thorough examination of 
the Veteran and consideration of the claims file.  In this 
regard, following examination which included testing for 
sensory impairment, the examiner provided a diagnosis of 
carpal tunnel syndrome.  Importantly, the examiner 
specifically indicated that the Veteran's in-service 
treatment was for wrist sprains and that he had no in-service 
symptomatology related to median nerve compression at that 
time.  Thus, the examiner determined that the Veteran's in-
service wrist related symptomatology is not related to his 
current bilateral carpal tunnel syndrome.  The Board also 
notes that this opinion is consistent with the other evidence 
of record, which did not reveal an initial diagnosis of 
carpal tunnel syndrome until several years after the 
Veteran's separation from service.  Accordingly, the Board 
affords the opinion great persuasive value.

The Board acknowledges the Veteran's contention that his 
bilateral carpal tunnel syndrome began during service.  
Although the Veteran might sincerely believe that his 
bilateral carpal tunnel syndrome is related to service, he, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Importantly, he is not competent 
to relate the wrist related symptomatology he experienced to 
his current diagnosis.  

In conclusion, the competent medical evidence does not reveal 
a nexus to bilateral carpal tunnel syndrome occurring in 
service.  As such, service connection for bilateral carpal 
tunnel syndrome must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the left medial femoral 
chondyle with traumatic arthritis, currently rated as 10 
percent disabling, is denied.

An initial disability rating of 10 percent for service-
connected left knee mild laxity effective August 29, 2003, is 
granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


REMAND

4.  Entitlement to service connection for cervical and lumbar 
disabilities.  

The Veteran contends that his current cervical and lumbar 
disabilities began during service.  During his hearings, the 
Veteran testified that he was crushed between a tractor and 
building in the 1970s and injured his upper back, neck area, 
and shoulders.  He added that he injured his neck and back in 
a motorcycle accident during his Reserve service in 1987.  As 
previously discussed in the April 2009 remand, the Board 
notes that the period of ACDUTRA from August 25, 1987 to 
September 5, 1987 is considered active service because the 
Veteran was previously service-connected for a fracture of 
the left medial femoral chondyle with traumatic arthritis, 
which was incurred during that period of ACDUTRA.  

The Veteran's service treatment records reflected that in 
August 1973, the Veteran complained of sharp pains in his 
shoulders and neck following a car accident.  In August 1974, 
the Veteran stated that he was bumped by a tractor but there 
were no reports of any neck or back pain.  A February 1978 
record noted that the Veteran complained of sharps pains in 
his upper back that was assessed as pleuritic vs. muscular 
pain.  A medical record that appears to be dated in November 
reflected that the Veteran had pain in the back located under 
the right shoulder radiating to the right front after lifting 
a tailgate.  The diagnosis was mm. strain.  A December 1980 
examination found the spine to be normal.

An April 1987 examination found the Veteran's spine to be 
normal.  Following the motorcycle accident in September 1987, 
reports noted that the Veteran complained of daily back pain 
that radiated down to both legs.  Physical examination 
revealed tenderness over the right lower back but no 
vertebral tenderness.  X-rays of the 
l-spine were negative.  In September 1987, he started to 
report neck pain.  In October 1987, the assessment was sacral 
contusion with no radiculopathy.  

An August 1988 VA examination noted that the Veteran 
complained of lower back pain.  X-rays showed minimal 
degenerative change at L2-3.  

The Veteran's SSA records, received in June 2009, contained 
numerous private treatment records pertaining to injuries to 
the Veteran's neck and back after his separation from 
service.  In particular, a September 1998 SSA decision 
reflected that the Veteran was determined to have a 
disability onset date of February 1990.  His primary 
diagnosis was disorders of back (dicogenic and degenerative).  
A July 1990 record from Dr. S.A.M. reflected that the Veteran 
suffered a fracture of T12 from an accident.  In March 1995, 
Dr. J.N.V. indicated that the Veteran had longstanding low 
back and neck pain problems.  His first injury was in 1990 
when he fell off a ten foot platform and landed on his 
buttocks while at work.  In September 1991, the Veteran had 
surgery on his neck.  An August 1998, Dr. M.W.A. stated that 
the Veteran injured his low back again in April 1992 after 
pushing a metal work bench weighing about a thousand pounds 
while at work.  An August 1998 record from H.S.M. & R.C. 
noted that the Veteran had a laminectomy and discectomy at 
L4-5 in December 1995.  

Most recently, private treatment records from Dr. B dated in 
April and July 2004 indicated that there was left cervical 
radiculopathy at C6-7 and C5.  In VA treatment records dated 
in August 2004, the Veteran reported that the onset of his 
neck and back pain was in 1990 after a fall at work.  A March 
2005 entry contained diagnoses of degenerative disc disease 
and degenerative joint disease of the cervical spine and 
chronic low back pain and degenerative disc disease.  

Additionally, in February 2005, Dr. D.B.G. stated that 
several of the Veteran's current disabilities, to include 
those of his cervical spine and lumbar spine, could have 
manifested while he served on active duty.  However, the 
report contains no rationale to support his conclusions.  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  

In April 2009, the Board remanded the issue on appeal to 
obtain SSA records and a VA examination.  In August 2009, a 
VA examiner reviewed the claims file and stated that the 
Veteran's current condition was cervical and lumbar failed 
back syndromes, secondary to prior surgeries.  The examiner 
opined that the Veteran's condition was less likely than not 
secondary to the October 1987 sacral contusion from the 
motorcycle collision and more likely than not secondary to 
aging, musculoskeletal deconditioning, and a genetic 
predisposition to developing spine problems.  

The Board finds the August 2009 VA examination inadequate 
upon which to base a determination.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner did not adequately support his conclusion that the 
Veteran's current back and neck problems were less likely 
than not secondary to the October 1987 sacral contusion with 
a sufficient rationale.  The Board must emphasize that a mere 
review of the claims file without more does not automatically 
render an examiner's opinion persuasive.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Moreover, 
the examiner did not comment on the relationship, if any, 
between the Veteran's neck and back symptomatology outlined 
in his service treatment records dated from 1973 to 1978.  
Consequently, a remand is necessary to afford the Veteran an 
adequate VA examination.  


Accordingly, the case is REMANDED for the following action:

1  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for cervical and lumbar 
disabilities.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
and the August 2009 VA examination, the 
examiner should render any relevant 
diagnoses pertaining to the claims for a 
cervical disability and lumbar disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current cervical and lumbar 
disability is causally or etiologically 
related to his symptomatology in military 
service (January 1970 to January 1981 and 
August 25, 1987 to September 5, 1987) as 
opposed to its being more likely due to 
some other factor or factors.  The examiner 
should note and reference the in-service 
findings related to the Veteran's neck and 
back when making any conclusions.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


